Citation Nr: 0124157	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of status post anterior cruciate ligament repair of 
the right knee.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to January 
1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for a 
right knee disorder, and assigned a 10 percent rating, 
effective from January 30, 1997.  Notice of the determination 
was issued by the Fargo, North Dakota Medical and RO Center.  
The claims folder was subsequently transferred to the 
Detroit, Michigan RO per the veteran's request after a change 
of residence.

In the October 1998 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the veteran's representative appears to be 
raising a claim for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.  As this issue is not inextricably intertwined 
with the issue on appeal and has not been prepared for 
appellate review at this time, it is hereby referred to the 
RO for all appropriate action.


FINDINGS OF FACT

1.  To the extent possible, the VA has made reasonable 
efforts to assist the veteran in obtaining information and 
evidence necessary to substantiate her claim.

2.  The veteran's residuals of status post anterior cruciate 
ligament repair of the right knee consist of pain with slight 
limitation of motion and minimal laxity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of status post anterior cruciate ligament 
repair of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

In this case, the Board is satisfied that all relevant facts 
pertaining to this claim have been properly and sufficiently 
developed.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  VA also issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
received notice of the evidence and information needed to 
substantiate her claim.  In August 1998, the veteran was 
provided a statement of the case informing her of applicable 
law, regulations, and reasons and bases associated with her 
claim, as well as the type of evidence needed to substantiate 
her claim.  The RO also issued a supplemental statement of 
the case to the veteran in February 1999.  

In addition, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  The veteran's service medical records have been 
associated with the claims folder and a VA medical 
examination was conducted in 1997.  

In February 2000, the Board remanded the veteran's case to 
obtain a contemporaneous VA examination in order to 
accurately assess the veteran's level of disability.  
Thereafter, documentation in the claims file indicates that 
she failed to report for the scheduled examination.  Upon 
further review, in December 2000 the Board pointed out that 
there was no evidence in the claims file showing that the 
veteran received actual notice of the scheduled VA 
examination.  After informing the veteran of the mandates of 
38 C.F.R. § 3.655 as well as her duty to keep the VA apprised 
of her whereabouts, the Board remanded the case to obtain 
additional development and to insure due process compliance.  

Review of the record thereafter shows that the RO attempted 
to obtain the veteran's current address through her 
representative, and by letter dated in March 2001, the RO 
informed the veteran of the type of evidence needed to 
substantiate her claim, the VCAA, and her appellate rights.  
In August 2001, the RO also incorporated into the claims file 
documentation substantiating that the RO had mailed to the 
veteran notice that she had failed to report for the 
scheduled VA examination in October 2000, but if she wanted 
to reschedule her examination, she should contact the RO.  
The record is devoid of any response from the veteran.  

Given the foregoing, the Board finds that no additional 
development or action in this case is warranted.  The VA has 
attempted to assist the veteran with obtaining evidence 
necessary to substantiate her claim, whereas the veteran has 
failed to respond.  The duty to assist is not always a one-
way street.  If a veteran wishes help, (s)he cannot passively 
wait for it in those circumstances where (s)he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the Board finds that no additional notification or 
development action is required under the VCAA and the VA has 
stated that in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  The veteran's claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

Law and Regulations

The veteran seeks an initial rating in excess of 10 percent 
for her right knee disability.  As noted above, in August 
1997, the RO granted service connection for residuals of 
status post anterior cruciate ligament repair of the right 
knee and rated the disability at 10 percent, effective from 
January 30, 1997.  The veteran appealed therefrom.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to remain open, 
unless otherwise indicated by the veteran, as long as the 
rating schedule provides for a higher rating.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, because the veteran's 
disability rating claims have been in continuous appellate 
status since the original assignment of service-connection, 
the evidence to be considered includes all evidence proffered 
in support of the original claim.  Id.

Disability rating claims are to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

The rating schedule provides that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10.  The elements to be considered primarily 
include the reduction in the joint's normal excursion of 
movement on different planes in conjunction with factors such 
as less or more movement than normal, weakened movement, 
incoordination, and swelling or instability.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40.  The Court has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The veteran's claim has been evaluated under Diagnostic Code 
5257.  Under that provision, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation and 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The schedule of ratings also provides that flexion of the leg 
limited to 60 degrees warrants a zero percent rating, flexion 
of the leg limited to 45 degrees warrants a 10 percent 
rating, and flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  Extension limited 5 degrees warrants a zero 
evaluation, extension limited to 10 degrees warrants a 10 
percent evaluation, and extension limited to 15 degrees 
warrants a 20 percent evaluation.  Higher evaluations are 
warranted for greater limitation of extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003 (2001).  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f) (2001).

A claimant who has arthritis and instability of the knee may 
be rated separately under diagnostic codes 5003-5010 and 
diagnostic code 5257 based on additional disability.  For a 
knee disorder already rated under diagnostic code 5257, a 
claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
diagnostic code 5260 or 5261.  Hence, if a claimant has a 
disability rating under diagnostic code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
diagnostic code 5003 or 5010.  Similarly, if a claimant has a 
disability rating under diagnostic code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under diagnostic code 5257.  See VA 
O.G.C. Prec. Op. 9-98 (August 14, 1998); VA O.G.C. Prec. Op. 
23-97 (July 1, 1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.


Facts and Analysis

In this case, the veteran, via her representative, maintains 
that a rating in excess of 10 percent is warranted because of 
the veteran's pain, weakness, and arthritis of the right 
knee.  However, the evidence establishes that since service 
connection has been in effect for the veteran's right knee 
disability the criteria for a rating in excess of 10 percent 
have not been met.  

Service medical records show that in 1995 the veteran 
initially injured her right knee while exercising, and 
because of continued complaints of pain and tenderness, she 
underwent an right anterior cruciate ligament reconstruction, 
medial meniscal repair in January 1996.  Medical reports 
dated in February and March 1996 show post operatively, the 
veteran was doing well until she slipped on ice and reinjured 
her knee.  The February 1996 medical reports generally show 
although X-rays were negative as screw and bone plugs 
remained in place, physical examination revealed swelling, 
tenderness of the lower half of the patella, effusion, 
extreme pain on movement, and medial and lateral joint 
tenderness.  The assessment was knee pain status post 
anterior cruciate ligament reconstruction.  Reports dated in 
March 1996 generally show that the knee flexed to 85 degrees, 
and that the veteran was unable to extend.  Lachman's test 
was negative.  The assessment was status post anterior 
cruciate ligament repair with fall, doing fair, graft 
appeared intact on examination.  Thereafter, the service 
medical records dated from April to October 1996 document 
complaints of continued symptoms.  During this time, physical 
examination showed range of motion from 5 to 120 degrees with 
positive patellofemoral tenderness.  Clinical findings were 
otherwise negative.  Assessments made included persistent 
pain following anterior cruciate ligament repair.   

A VA examination was conducted in May 1997.  At examination, 
the examiner briefly mentioned the veteran's in-service 
medical history.  It was noted that the veteran currently 
complained of popping of the knee at all times and after 
prolonged sitting or walking.  She stated that the knee 
buckled with pain and at times locked when in a bent 
position.  Bilateral cramping of the calf was reported as 
well.  No evidence of effusion, gross deformity, tenderness, 
or edema was noted.  There was minimal laxity per anterior 
drawer test, but negative laxity per varus/valgus stresses.  
McMurray's and patellar apprehension median plica tests were 
negative.  Flexion was to 130 degrees (140 degrees is normal) 
and extension was to 10 degrees (0 degrees is normal).  Pain 
on movement as well as facial grimacing were noted.  No 
evidence of fatigability or incoordination was demonstrated.  
An X-ray report revealed an anterior cruciate ligament repair 
on the right, that medial and lateral joint spaces were well 
maintained without osteophytic spurring, and that lateral 
examination showed good joint spaces without significant 
degenerative changes.  The diagnosis was status post right 
previous anterior cruciate ligament repair. 

As previously noted, the criteria for a rating in excess of 
10 percent have not been met.  In this case, although 
positive evidence of minimal laxity and tenderness have been 
noted, the veteran's knee disability is not manifested by 
deformity or moderate recurrent subluxation or lateral 
instability.  Varus or valgus tests as well as patellar 
apprehension tests have been and remain negative.  Thus, the 
criteria for an increased rating under Diagnostic Code 5257 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The criteria for an increased rating based on limitation of 
motion, even when considering DeLuca, have not been met 
either.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261.  In fact, clinical findings do not reflect that the 
veteran's limitation of motion of the right knee meets the 
criteria for a compensable rating.  As detailed above, 
flexion was to 130 degrees and extension was to 10 degrees.  
See 38 C.F.R. § 4.71a, Plate II, Diagnostic Codes 5260, 5261.  
Thus, under these provisions, the requirements for the 
assignment of a rating in excess of 10 percent have not been 
met.  

It is noted that an X-ray report of the right knee reveals 
good joint spaces without significant degenerative changes, 
thereby indicating the presence of some degenerative changes.  
Nonetheless, the requirements for a separate rating per VA 
General Counsel opinions have not been met.  See VA O.G.C. 
Prec. Op. 9-98 and VA O.G.C. Prec. Op. 23-97.  As noted 
above, the veteran's limitation of motion of the right knee 
does not meet the criteria required for a compensable rating.  
Accordingly, the criteria for a separate rating have not been 
met.  

The Board finally notes that the pertinent provisions of 
38 C.F.R. § 3.321 (2001) have been considered.  In an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the record in 
this case is completely devoid of any evidence of frequent 
hospitalization or probative and persuasive evidence of 
marked interference with employment that is exceptional so as 
to preclude the use of the regular rating criteria.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).  The appeal is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post anterior cruciate ligament repair of the right 
knee is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

